DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,813,368 to Rasmussen in view of U.S. Patent Pub. No. 2013/0133592 to Church and U.S. Patent No. 5,649,504 to Culp.
Regarding Claim 5, Rasmussen teaches a pet controlling leash extension comprising: an extension bar (Rasmussen Fig. 1 #24 and #14), the extension bar having a harness end (Rasmussen Fig. 1 #30) and a leash end (Rasmussen Fig. 1 and 2 #40), the extension bar being straight between the harness end and the leash end (Rasmussen Fig. 1 #10); a harness ring (Rasmussen Fig. 1 #30) coupled to the extension bar, the harness ring being coupled to the harness end, the harness ring being configured to selectively engage (Rasmussen Fig. 1 #30, harness not positively claimed, Rasmussen is configured via #30 to engage a harness) with a harness; a leash ring (Rasmussen Fig 2 #38) coupled to the extension bar, the leash 
Rasmussen teaches a collar and pet controlling leash extension system, but is silent on explicitly teaching a harness and pet controlling leash extension system. However, Church teaches the general knowledge of one of ordinary skill in the art that it is known to combine a pet controlling leash extension bar system with a harness or collar, the harness being configured to be worn by a dog (Church abstract). It would have been obvious to one of ordinary skill in the art to modify the teachings of Rasmussen with the teachings of Church at the time of the invention for training and controlling as taught by Church. The modification is merely the application of a known technique to a known device ready for improvement and/or the simple substitution of one known restraint for another to obtain predictable results.
Rasmussen as modified is silent on a leash having a leash clip, the leash clip being coupled to the leash ring, the leash haying a length between the leash clip and a distal end of the leash greater than a total length of the handle and handle clip.  However, Culp teaches the general knowledge of one of ordinary skill in the art to combine a handle and a leash together wherein a leash having a leash clip (Culp Fig. 1 #8 and #5), the leash clip being coupled to the leash ring (Rasmussen Fig. 1 and 2 #12 and Culp Fig. 1 #14, #17, #8; claim does not claim .
Response to Arguments
Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



15 June 2021